JOURNAL ENTRY AND OPINION
{¶ 1} Defendant-appellant Nicholas Goss ("defendant") appeals from his convictions for trafficking in marijuana and possession of criminal tools. For the following reasons, we reverse and remand.
 {¶ 2} In his sole assignment of error defendant contends:
 {¶ 3} "I. Appellant did not knowingly voluntarily and intelligently waive his right to counsel which violated his rights under the VI
Amendment of the United States Constitution."
 {¶ 4} The State concedes the error based on the authority of State v.Martin, 103 Ohio St.3d 385, 2004-Ohio-5471. We have reviewed the record and find this assignment of error has merit. The trial court did not substantially comply with Crim.R. 44(A) when it addressed defendant's waiver of his right to counsel. Id. Therefore, defendant's sole assignment of error is sustained.
Judgment reversed and remanded.
It is ordered that appellant recover of appellee his costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Rocco, J., and Corrigan, J., Concur.